DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-5,7-8,10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Davis (US6550835).
With respect to claim 1 Davis discloses an acoustic damping part for arrangement in a motor vehicle, the acoustic damping part comprising:
A sound insulation element (50, that is the extended portion as shown by the back surface of element 50 in figure 6) for substantially planar contact with the at least one area of a motor vehicle body to reduce transmission of sound into a passenger compartment;
At least one plug part connected to the sound insulation element (portion 28 which extends through the opening as taught by figure 3);
A plug part (see portion 25) adapted to be inserted into an opening of a vehicle body (see figure 3) component or a component composite to provide a non-positive or a positive connection of the acoustic damping part with a material of the vehicle body component or the component composite forming the opening.

With respect to claim 3 Davis further discloses wherein the plug forms an undercut with the material forming the opening so that a positive connection of the acoustic damping part with the material forming the opening is produced such that the translational degree of freedom of the plug is blocked against the insertion direction (see figure 3 the undercut between elements 26 and 28).
With respect to claim 4 Davis further discloses wherein at least a first extension of the plug substantially perpendicular to an insertion direction is greater than a second extension of the plug along the insertion direction so that the plug is configured to seal a planar opening (refer to the specific dimensions of element 28 and the portion of the plug which is at 33 and thus between elements 26 and 28).
With respect to claim 5 Davis further discloses wherein the opposite side o the sound insulation element that is arranged for abutment (see element 26) with the region of the motor vehicle body or the side of the plug part that is opposite the plug is formed at least in some areas as a heavy layer or wherein on the opposite side of the side of the sound insulation element configured for abutment with the area of the motor vehicle body or the side of the plug that is opposite the plug a heavy layer is at least partially arranged (the ribs element 54 serve as a partial heavy layer).
With respect to claim 7 Davis further discloses wherein the sound insulation element and the plug part comprising the plug are integrally formed (see figures and columns 3-5).
With respect to claim 8 Davis discloses a method of producing a sound-insulation vehicle body, the method comprising:
Providing an acoustic damping part according to claim 1 (as the part is taught it is provided);

With respect to claim 10 Davis further discloses a motor vehicle or passenger car comprising at least one acoustic damping part according to claim 1, wherein the plug part is inserted in an opening of a motor vehicle body component or component composite (see figure 3).
With respect to claim 11 Davis further discloses wherein the sound insulation element is a foam element (column 3 line 66).
With respect to claim 12 Davis further discloses wherein the at least one area of the motor vehicle body is an end wall (see figures and column 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US6550835).
With respect to claim 6 Davis discloses the invention as claimed except expressly wherein the heavy layer connects the sound insulation element and the plug part with one another.

It therefor would have been obvious to one of ordinary skill in the art to place the claimed heavy layer in the location as claimed.
With respect to claim 9 Davis is silent to the exact manner of insertion however as the device is a planar element and having a lip formed as shown in figure 3 the claimed step of placing it against the hole then pushing in the insertion direction would have been an obvious insertion step to one having ordinary skill in the art. This claimed insertion means would allow the device to be inserted perfectly flat and not end up cocked or offset in any way. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jaffke (US6786521) discloses a composite plug; Dauvergne (US6186887) discloses an instrument panel of a vehicle; Nabert (US20090015029) discloses an insulation arrangement; Enkler (US6749929) discloses a heat insulating and soundproof lining; Hoffmann (US5876826) discloses a modular sound-deadening covering; Check (US20160129855) discloses an acoustic barrier assembly; Owen (US20160118033) discloses a panel assembly; Richardson (US20150366310) discloses an acoustic isolation mechanism; Yamagishi (US)20200172180) discloses a vehicle rear body structure; Tanaka (US20200047816) discloses a vehicle body structure and Fuchiki (WO2013051320) discloses a sound deadening sheet for an automobile.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837